The Chancellor.
This is a suit to redeem. The general rule is, that a mortgagee is entitled to his costs, both on bill to redeem and foreclose. There is nothing in this case to take it out of the rule. The conclusion that the deed was a defeasible and not an absolute one, was reached not without difficulty. There was evidence both in favor of and against it. The preponderance appeared to be in favor of it. This matter of costs was reserved till the final decree, by the interlocutory decree of July 17th, 1875. I am informed by the master who heard the case for me, that it was disposed of on the final hearing favorably to the defendant. It did not appear, when the matter was heard by me, that it had been decided by him. After consideration of the subject, I concur in his opinion.
The complainant should pay costs.